Citation Nr: 1735957	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2006 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified during a May 2017 videohearing conference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The pertinent evidence of record shows that service connection is established in this case for posttraumatic stress disorder (PTSD) (50 percent from September 2008); a lumbar spine disability (40 percent from September 2008); a left knee disability (20 percent from September 2008); a right knee disability (10 percent from September 2008); tinnitus (10 percent from September 2008); a lumbar spine scar (10 percent from September 2008); neuralgia of the left thigh (10 percent from September 2008); neuralgia of the right thigh (10 percent from September 2008); status-post traumatic brain injury (10 percent from September 2008); gastroesophageal reflux disease with anemia (10 percent from September 2008, noncompensable from July 2009, and 10 percent from January 2013); and a left hand scar (noncompensable).  His total disability rating is 90 percent for the entire period on appeal.  Accordingly, he has met the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a).  Therefore, the pertinent question is whether the Veteran's service-connected disabilities preclude substantially gainful employment.

The Veteran's May 2009 application for increased compensation based on unemployability notes that he did not complete high school but was in receipt of a GED.  He also completed one semester of community college.  

During a July 2009 VA esophagus and hiatal hernia examination, the examiner noted that the Veteran's heartburn has been stable since 2 years prior and that he has not had any hospitalizations or surgery for the problem.  He does not have a history of esophageal trauma and the examiner opined that the condition does not significantly affect occupational functioning or activities of daily living.

During an August 2009 VA traumatic brain injury (TBI) examination, the examiner indicated that the Veteran's reduced reliability and productivity are primarily due to symptoms of PTSD and depression such as sleep deprivation, thought blocking, anxiety, and social avoidance.  

During the May 2017 hearing, the Veteran indicated that he worked at his father's cabinet shop prior to service.  After discharge, he went to college to get a Bachelor's degree in environmental studies.  When he graduated from college, he returned to work part-time at his father's cabinet shop, working between 20 and 30 hours a week building cabinets.  The Veteran stated that his father understands when he has to call out of work and only work limited hours.  After a 6-hour day at the cabinet shop, the Veteran said he is unable to help his wife or children the rest of the day.  He also indicated that he does not sleep well due to his back pain and would sometimes miss days of school due to exhaustion.  His disabilities also made it difficult to sit for extended periods so he would have to get up and walk around during class.  He noted that after graduation, he worked as a rural carrier for the post office but it is unclear why he left that position.  The Veteran indicated that he received Social Security Disability for 3 years after service discharge.  

During a January 2013 VA posttraumatic stress disorder and TBI examination, the Veteran reported that he was hoping to obtain employment working outdoors with few interactions with people.  He also indicated that his wife takes a primary role in paying monthly bills, assisting him in filling out paperwork, and occasionally types up his college papers due to his low frustration tolerance.  The Veteran reported that his post-TBI headaches interfere with concentration a few times per week.  Physical exertion worsens the headache but he can usually push through it.  The examiner found that the conditions would not preclude his employment because their impacts on his social and occupational/academic functioning were mild, primarily due to difficulty concentrating.  

During a January 2013 VA general medical examination, the examiner found that the Veteran's back disability, lower extremity neuropathies, hiatal hernia, and bilateral knee problems would not render the Veteran unable to secure and maintain substantially gainful employment as long as it were sedentary and have restrictions on extended standing, walking, bending, stooping, kneeling, squatting, climbing stairs/ladders, and lifting.  The examiner opined that employment "in a loosely-supervised situation, or employment requiring little interaction with the public is feasible as long as the previously specified restrictions were met."  

The Board finds that the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment.  The record reflects that the has a history of flexible employment at his father's cabinet shop, where he is permitted to work part time and call out of work as needed.  Although the Veteran has a Bachelor's degree, he reports difficulty with extended periods of sitting and the examiners noted he should not be required to stand for extended periods due to back and knee pain.  Additionally, his PTSD and TBI symptoms interfere with his social functioning and concentration.  In particular, examiner's noted that he would be best-suited for a "loosely-supervised" position with limited public interaction.  

The Board acknowledges the VA examinations indicating that the Veteran was able to maintain substantially gainful employment based on his various service-connected disabilities.  However, the examiners did not contemplate the Veteran's total disability picture relative to his education and employment history.  As noted above, the ultimate TDIU determination is the job of the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d at 1354.  The Board finds that when viewed in their totality, the Veteran's service-connected disabilities hinder his opportunity for both physical and sedentary employment, requiring significant accommodations with respect to his ability to sit, stand, and lift and his social interactions and supervision.  

Based on the foregoing, the Board affords the Veteran the benefit of the doubt and finds that he is unable to obtain and maintain any form of substantially gainful employment due to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 4.16.



	(ORDER ON NEXT PAGE)




ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


